DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-13 and 15-20 are currently pending.
Claim 14 has been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or102(a)(2) as being anticipated by Reno (EP 0357851) .

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    833
    506
    media_image1.png
    Greyscale

Re Clm 1: Reno discloses a device (see Figs. 1-3), comprising: a length of pipe (15), the length of pipe having a first end (see Figs. 1 and 3, the one end) and a second end (see Figs. 1 and 3, the another end) between which the length of pipe has a consistent (constant being defined as reliable) diameter (see Figs. 1 and 3) that is uninterrupted between the first end and the second end (see Figs. 1 and 3): a first fitting (20) connecting (see Figs. 1-3), by a first connection (see Fig. 2), to the first end of the length of pipe (see Figs. 1-3), the first fitting including a void (the bore in the fitting) which allows air to flow from the first fitting and into the length of pipe after a shoulder (the shoulder that abuts 15 and see the abstract) of the first fitting(see Fig. 2) at which the length of pipe begins (see Fig. 2), the void of the first fitting including threads (the threads that abut 55) inside the void (see Fig. 2); and a second fitting (the other 20) connecting by a second connection (see Figs. 1-3) to the second end of the length of pipe (see Fig. 1), the second fitting including a void (the other bore in the other fitting) which allows air to flow from the length of pipe and into the second fitting (see Figs. 1-3) before a shoulder (the other shoulder that abuts the other 15) of the second fitting (the other 20) at which the length of pipe terminates (see Figs. 1-3), the void of the second fitting including threads inside the void (the other threads that abut the other 55), wherein the first connection and the second connection are air tight (see Figs. 2A and 3).
Re Clm 2: Reno discloses wherein the first fitting receives compressed air and conveys the compressed air into the pipe (see Figs. 1-3 and the abstract).  
Re Clm 3: Reno discloses wherein the second fitting conveys air in the pipe into to an air bladder (see Figs. 1-3 and the abstract; the air bladder being the tire), by a pressure coupling (55) threaded into the void of the second fitting and connected to the air bladder (see Figs. 1-3 and the abstract).  
Re Clm 8: Reno discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see Figs. 1-3 and the abstract, the air tight first connection and the air tight second connection allow pressurization of the pipe).
Re Clm 9: Reno discloses wherein pressurization of the pipe causes inflation of an air bladder connected to the second fitting (see Figs. 1-3 and the abstract).  
Re Clm 10: Reno discloses wherein the pipe, during pressurization, is a push rod for the air bladder (Reno discloses a pressurized pipe and it is noted that features of an apparatus may be recited either structurally or functionally, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The recitation “the pipe, during pressurization, is a push rod for the air bladder” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 11: Reno discloses a system (see Figs. 1-3), comprising: a length of pipe (15), the length of pipe having a first end (see Figs. 1 and 3, the one end) and a second end (see Figs. 1 and 3, the other end) between which the length of pipe has a constant (constant being defined as reliable) diameter (see Figs. 1 and 3) that is uninterrupted between the first end and the second end (see Figs. 1 and 3); a first fitting (20) connecting (see Figs. 1-3) to the first end of the length of pipe (see Figs. 1-3) at a first connection (see Fig. 2), the first fitting including a void (the bore in the fitting) which allows air to flow from the first fitting and into the length of pipe after a shoulder (the shoulder that abuts 15 and see the abstract) of the first fitting at which the length of pipe begins the void of the first fitting including threads inside the void (the threads that abut 55); a second fitting (the other 20) connecting (see Figs. 1-3) the second end of the length of pipe at a second connection (see Figs. 1-3), the second fitting including a void (the other bore in the other fitting) which allows air to flow from the length of pipe and into the second fitting before a shoulder (the other shoulder that abuts the other 15) of the second fitting at which the length of pipe terminates (see Fig. 2), the void of the second fitting including threads inside the void (the other threads that abut the other 55); and an air bladder (see Figs. 1-3 and the abstract; the air bladder being the tire) connected to the second fitting at the second end of the length of pipe (see Figs. 2A and 3), the air bladder connecting to the second fitting by a pressure coupling (55) threaded into the void of the second fitting (see Figs. 2A and 3), wherein the first connection and the second connection are air tight (see Figs. 2A and 3).  
Re Clm 12: Reno discloses wherein the first fitting receives compressed air and conveys the compressed air into the pipe (see Figs. 1-3 and the abstract).  
Re Clm 13: Reno discloses wherein the second fitting conveys compressed air in the pipe into the air bladder (see Figs. 1-3 and the abstract).  
Re Clm 15: Reno discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see Figs. 1-3 and the abstract).
Re Clm 16: Reno discloses wherein pressurization of the pipe causes inflation of an air bladder (see Figs. 1-3 and the abstract).  
Re Clm 17: Reno discloses wherein the pipe, during pressurization, is a push rod for the air bladder (Reno discloses a pressurized pipe and it is noted that features of an apparatus may be recited either structurally or functionally, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The recitation “the pipe, during pressurization, is a push rod for the air bladder” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: Reno discloses wherein a fluid or a gas is conveyed from the first end of the pipe to the air bladder (see Figs. 1-3 and the abstract).  
Re Clm 19: Reno discloses wherein the fluid or the gas conveyed from the first end of the pipe to the air bladder inflates the air bladder (see Figs. 1-3 and the abstract).  
Re Clm 20: Reno discloses wherein the first fitting includes an air compressor fitting (the treaded end of the fitting, alternatively, 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reno (EP 0357851) as applied to claims 1-3, 8-13, and 15-20 above.
Re Clm 4: Reno discloses the first fitting.
Reno fails to disclose that the first fitting includes a barb.
A barb on a fitting can aid in the retention of mating members and aid in the sealing of a joint, alternatively, a barb can yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
The examiner is taking Official notice that the use of a bard on a fitting is old and well known, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Reno, to have included a barb, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
Re Clm 5: Reno discloses the first fitting.
Reno fails to disclose that the first fitting includes a first crimp retainer and a second crimp retainer.
A crimp retainer(s) on a fitting can aid in the retention of mating members and aid in the sealing of a joint, alternatively, a crimp retainer(s) can yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection.
The examiner is taking Official notice that the use of crimp retainer(s) on a fitting is old and well known, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s)  to form a joint connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Reno, to have included a first crimp retainer and a second crimp retainer, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection.
Re Clm 6: Reno discloses the second fitting.
Reno fails to disclose that the second fitting includes a barb.
A barb on a fitting can aid in the retention of mating members and aid in the sealing of a joint, alternatively, a barb can yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
The examiner is taking Official notice that the use of a bard on a fitting is old and well known, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Reno, to have included a barb, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the barb to form a joint connection.
Re Clm 7: Reno discloses the second fitting.
Reno fails to disclose that the second fitting includes a first crimp retainer and a second crimp retainer.
A crimp retainer(s) on a fitting can aid in the retention of mating members and aid in the sealing of a joint, alternatively, a crimp retainer(s) can yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection.
The examiner is taking Official notice that the use of crimp retainer(s) on a fitting is old and well known, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s)  to form a joint connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Reno, to have included a first crimp retainer and a second crimp retainer, for the purpose of producing a sealed joint, alternatively, for producing a structural configuration which would yield the same predictable result of allowing a tubular member to be secured to the structure containing the crimp retainer(s) to form a joint connection.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection(s) do/does not apply to applicant’s current arguments.
All claims not specifically argued will stand or fall with the claim(s) from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/14/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679